DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 15-20 in the reply filed on 2/3/2021 is acknowledged.
Claims 1-6, 8-13, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2021.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  Claim 15 is dependent upon a withdrawn claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2008/0223258).
Regarding claim 15:  Bruce et al. teach a method comprising mixing gypsum and water, and then adding foam to the mixture to make a foamed slurry [Figure 2].  Bruce et al. teach depositing the foamed gypsum slurry on a first sheet and covering it with a second sheet.  This is followed by allowing the gypsum panel to set, cutting the board into predetermined dimension [0037, 0059, 0091], and then drying to remove excess water [0091].  Bruce et al. teach that their foam is generated using a foaming agent comprising a surfactant composition comprising 70 to 95 wt% of a first foaming agent comprising an alkyl ether sulfate of general formula I [0106] and 5 to 30 wt% of a second foaming agent comprising a blend of ammonium C8 alkyl sulfate and ammonium C10 alkyl sulfate [0107, 0109-0111].
The alkyl sulphate component of Bruce et al. has different alkyl groups than claimed, but is very structurally similar.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claims 16 and 17:  Bruce et al. teach the claimed foam water concentrate and adding air to generate foam [0055, 0094, 0097, 0112, 0127].
Regarding claim 18:  Since the foam cannot be added all at one moment, any method of adding the foam will initially add a portion of foam to form an intermediary slurry before the remaining foam is added [0055, 0094, 0097, 0112, 0127].
Regarding claim 19:  Bruce et al. teach adding the whole slurry to the cover sheet.
Bruce et al. fail to teach depositing an intermediate slurry to the cover sheet.
The difference between Bruce et al. and claim 19 is a different order of addition.
In the absence of unexpected results, the claimed order of addition is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 20:  Bruce et al. teach the claimed additives [0006, 0057, 0075].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763